People v Torres (2017 NY Slip Op 07687)





People v Torres


2017 NY Slip Op 07687


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4883 46/98

[*1]The People of the State of New York, Respondent,
vDwan Torres, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about July 28, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's statements that he was intoxicated at the time of the underlying sex crime, even if intended to be self-serving, were sufficiently reliable, and they were corroborated by the victim's grand jury testimony and the fact that defendant was evaluated as requiring alcohol abuse treatment while he was incarcerated. Accordingly, there was clear and convincing evidence to support the court's assessment of points under the risk factor for alcohol and substance abuse (see e.g. People v Zewge, 142 AD3d 880 [1st Dept 2016]). The fact that, at the trial of the underlying charge, the jury apparently rejected defendant's intoxication defense, which asserted that he was so intoxicated as to be unable to form the requisite intent (see Penal Law § 15.25), has no bearing on the reliability of the evidence that he was, in fact, intoxicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK